Kats v Throop & Gates, Inc. (2016 NY Slip Op 04386)





Kats v Throop & Gates, Inc.


2016 NY Slip Op 04386


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2014-07084
 (Index No. 13079/11)

[*1]Rudolf Kats, doing business as Columbia Capital Co., plaintiff-respondent, 
vThroop and Gates, Inc., appellant, et al., defendants; Capital L. Holdings, LLC, intervenor- respondent.


Alter & Barbaro, Brooklyn, NY (Bernard M. Alter of counsel), for appellant.
Christopher J. Panny, Brooklyn, NY, for plaintiff-respondent.
Richard A. Rosenzweig, Staten Island, NY, for intervenor-respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Throop and Gates, Inc., appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated June 11, 2014, which denied its motion, inter alia, to stay the foreclosure sale of the subject premises.
ORDERED that the order is affirmed, with one bill of costs.
The Supreme Court did not improvidently exercise its discretion in denying the appellant's motion, inter alia, to stay the foreclosure sale of the subject premises (see 22 NYCRR 202.7[f]; CPLR 321[a]; BiLello v Genesis Seafood, Inc., 28 AD3d 412, 412). Moreover, contrary to the appellant's contention, the plaintiff was not required to cancel the auction at which the subject premises were to be sold upon being informed, just before it was scheduled to commence, that the appellant intended to seek judicial relief with respect to the subject premises (cf. Bank of N.Y. v Yosi Shem-Tov, 109 AD3d 857, 858).
DILLON, J.P., BALKIN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court